Order entered May 10, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01421-CV

     WAL-MART STORES, INC.; WAL-MART STORES EAST, LP; WAL-MART
     LOUISIANA, LLC; SAM’S EAST, INC., AND SAM’S WEST, INC., Appellants

                                              V.

 XEROX STATE & LOCAL SOLUTIONS, INC. A/K/A/, F/K/A ACS STATE & LOCAL
                      SOLUTIONS, INC., Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-13629

                                          ORDER
       Before the Court is appellee’s May 9, 2019 “Second Unopposed Motion for Extension of

Time to File Appellee’s Brief.” We GRANT the motion and ORDER appellee’s brief due on or

before June 14, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE